The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 06/06/2022, the following is a Final Office Action for Application No. 16726929.     

Status of Claims
Claims 1-24 are pending.

Response to Amendments
Applicant’s amendments have been fully considered. Applicant’s amendments to the claims overcome the Claim Objections, and hence the Claim Objections has been withdrawn.  Applicant’s amendments to the claims overcome the Claim Interpretation and hence the Claim Interpretation has been withdrawn.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  
As per the 101 rejection, Applicant argues that the claims are in favor of eligibility per Prong One of Step 2A, however Examiner respectfully disagrees.  Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Since the recitation of the claims falls into at least one of the above Groupings, there is a basis for providing further analysis with regard to Prong Two of Step 2A to determine whether the recitation of an abstract idea is deduced to being directed to an abstract idea.  Thus, the rejection is maintained.  
Applicant argues that the claims are in favor of eligibility per Prong Two of Step 2A, however Examiner respectfully disagrees.  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  memory and/or processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic processor server limitation is no more than mere instructions to apply the exception using a generic computer component. Further, memory and/or processor to inter alia perform the function of deciding a selected dispatching rule based on the filter value is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  In other words, the present claims use a generic processing device and memory medium to inter alia perform the function of deciding a selected dispatching rule based on the filter value which is a concept that can be performed in the human mind.  The processor is merely used to perform the function(s), and the processor does not integrate the abstract idea into a practical application since there are no meaningful limits on practicing the abstract idea.   Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Thus, the rejection is maintained.  
Applicant argues that the claims are in favor of eligibility per Step 2B, however Examiner respectfully disagrees.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: processor and/or memory. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, processor and/or memory to inter alia perform the function of deciding a selected dispatching rule based on the filter value is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include the non-limiting or non-exclusive examples of MPEP § 2106.05. Thus, the rejection is maintained.  
In an effort to further expedite prosecution, see:  Appendix 1 to the October 2019 Update: Subject Matter Eligibility, Life Sciences & Data Processing Examples, October 2019 30, Example 46. Livestock Management.  Per claim 1 of Example 46, the memory, display and processor are recited so generically (no details whatsoever are provided other than that they are a memory, display and processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  As an exemplary direction for similar claim limitations to be eligible, see claims 2-4 of Example 46.  Currently, the present claims represent no more than mere instructions to apply the judicial exception on a computer. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
obtaining, by a processor, a scheduling result and a corresponding scenario; establishing, by the processor, a dispatching rule mining table according to the scheduling result, wherein the dispatching rule mining table reflects a participation status of a plurality of operations with respect to a plurality of candidate dispatching rules; calculating, by the processor, a participation rate of the dispatching rule in the dispatching rule mining table; and calculating, by the processor, a contribution rate according to the participation rate to obtain a filter value, and deciding, by the processor, a selected dispatching rule based on the filter value.
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The memory and/or processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic memory and/or processor limitation is no more than mere instructions to apply the exception using a generic computer component. Further, calculates a contribution rate and decides a selected dispatching rule by a memory and/or processor is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: memory and processor. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, calculates a contribution rate and decides a selected dispatching rule by a memory and/or processor is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0016 wherein “the data unit 14 and the mining unit 16 may be hardware, for instance, a central processing unit (CPU) or other programmable general-purpose or special-purpose micro control units (MCUs), a microprocessor, a digital signal processor (DSP), a programmable controller, an application-specific integrated circuit (ASIC), a graphics processing unit (GPU), an arithmetic logic unit (ALU), a complex programmable logic device (CPLD), a field programmable gate array (FPGA), or other similar elements, or a combination thereof.”  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 20190146463 A1) hereinafter referred to as Hsieh in view of Elbsat et al. (US 20190324487 A1) hereinafter referred to as Elbsat in further view of Narayan et al. (US 20150046221 A1) hereinafter referred to as Narayan.  

Hsieh teaches:
Claim 1. A quick dispatching rule screening method, comprising: 
obtaining, by a processor, a scheduling result and a corresponding scenario (¶0064 By repeating Step S240 to Step S270 over and over again, the production operations of the order lists J1, J2, and J3 are joined into the schedule one by one, and at last, the scheduling result as shown in the Gantt chart and the tree topology TR of FIG. 4F is obtained, wherein the production operations in the schedule are (J3, M2), (J1, M1), (J2, M3), (J2, M2), (J1, M4), (J3, M1), and (J2, M4) in order, and the total completion time is 42 time units.);
 establishing, by the processor, a dispatching rule mining table according to the scheduling result, wherein the dispatching rule mining table reflects a participation status of a plurality of operations with respect to a plurality of candidate dispatching rules (¶0042 As shown in FIG. 4B, when the prior operations (J1, M1), (J2, M3), and (J3, M2) are sorted according to the SPT rule, the processing time is used as a priority indicator. It is known from each order list of Table 1 that, since the processing times required by the prior operations (J1, M1), (J2, M3), and (J3, M2) are 12, 10, and 9 time units respectively, the prior operations (J1, M1), (J2, M3), and (J3, M2) are sorted as 3, 2, and 1 respectively. In other words, when scheduling is performed according to the SPT rule, the operation (J3, M2) has priority over the operation (J2, M3), and the operation (J2, M3) has priority over the operation (J1, M1).); 
calculating, by the processor, a participation rate of the dispatching rule in the dispatching rule mining table (¶0028 As shown in FIG. 3, the correlations between the SPT rule and the minimum total completion time, the minimum order delay time, and the highest accurate delivery rate are all three black dots; the correlations between the FIFO rule and the minimum total completion time, the minimum order delay time, and the highest accurate delivery rate are three, one, and three black dots respectively); and 
calculating, by the processor, a contribution rate according to the participation rate to obtain a filter value, and deciding, by the processor, a selected dispatching rule based on the filter value (¶¶0047-0048 the average of the sorted results of the prior operation (J1, M1) is 2; the average of the sorted results of the prior operation (J2, M3) is 1.333; and the average of the sorted results of the prior operation (J3, M2) is 1.667. Therefore, the execution priority of the prior operations (J1, M1), (J2, M3), and (J3, M2) is 2, 1.333, and 1.667. In another embodiment, for example, the processor 130 may calculate a weighted average of the sorted results of the prior operations corresponding to each dispatching rule, instead of the average, so as to acquire the execution priority. For example, the processor 130 may set a weight according to the correlations between each dispatching rule and the scheduling goals. When the dispatching rule has a higher correlation with the scheduling goals, the weight is set higher; and when the dispatching rule has a lower correlation with the scheduling goals, the weight is set lower. Nevertheless, the disclosure is not limited thereto. ¶0060 In Step S270, the processor 130 performs scheduling according to the scheduling indicators. In this embodiment, the processor 130 selects the candidate operation corresponding to the best scheduling indicator as the elected operation via the node selection module 124, and joins the elected operation as the next operation in the schedule via the tree scheduling module 122.).
Although not explicitly taught by Hsieh, Elbsat teaches in the analogous art of building energy storage system with peak load contribution and stochastic cost optimization:
contribution rate according to the participation rate (¶0143 High level optimizer 632 uses the planned loads and utility rates in conjunction with subplant curves from low level optimizer 634 to determine an optimal resource allocation (i.e., an optimal dispatch schedule) for a portion of the simulation period.  ¶0235 As discussed above, PLC is a customer's contribution to regional demand peaks that occur in geographic area managed by a regional transmission organization (RTO) or independent system operator (ISO) at certain hours within a base period. The customer may be billed based on its contribution to the peak regional demand (e.g., $/kW of the customer's PLC) in addition to the energy consumption charges and demand charges previously described. The rate at which the customer is billed (i.e., the peak load contribution rate) may be provided as an input to PLC module 916.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the building energy storage system with peak load contribution and stochastic cost optimization of Elbsat with the system for tree search-based scheduling method and electronic apparatus of Hsieh for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Hsieh ¶0005 teaches that it is desirable to develop a scheduling method that is accurate, requires a shorter processing time, and is capable of dealing with different needs of the users; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Hsieh Abstract teaches a tree search-based scheduling apparatus, and Elbsat Abstract teaches peak subperiods mask modifies a portion of the PLC term corresponding to subperiod based on a probability that the subperiod will be one of the CP subperiods, and the controller is configured to perform an optimization of the modified cost function; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Hsieh at least the above cited paragraphs, and Elbsat at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the building energy storage system with peak load contribution and stochastic cost optimization of Elbsat with the system for tree search-based scheduling method and electronic apparatus of Hsieh.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).
Although not explicitly taught by Hsiehin view of Elbsat, Narayan teaches in the analogous art of load forecasting from individual customer to system level based on price:
the dispatching rule mining table reflects a participation status of a plurality of operations with respect to a plurality of candidate dispatching rules (¶¶0047-0048 The time series are multi-seasonal on at least three levels that include time of day, day of week, and day of year seasonality, as well as customer price sensitivity to scheduled demand response (DR) events. DROMS-RT, by providing a unified view of all DR resources across all programs and optimally dispatching these resources will make the system significantly more efficient. This efficiency gain will bring down the cost of electricity for customers and will further spur adoption of the technology causing a powerful positive feedback loop. FIG. 1 is a schematic representation showing the operation of demand response optimization and management system for real time in accordance with an embodiment of the present invention. Referring to FIG. 1, a demand response optimization and management system for real time (DROMS-RT) 100 is provided. The system 100 comprising: a Forecasting Engine 104, a Baseline Engine 106, a Resource Modeler 108, an Optimizer 110, and a Dispatch Engine 112. The system 100 is coupled to the utility's backend data system 102 on one side and customer end-points 114 on the other side. ¶¶0050-0052 FIG. 2 is a user interface showing the available demand side resources under all available DR programs in accordance with an embodiment of the present invention. In practice, of course, some of the feeds might not be available all the time or in real-time; the Forecasting Engine 104 is also able to run in an "off-line" manner or with partial data feeds in these cases. The goal of the system 100 is to provide near real-time demand response event and price signals to the customer end-points to optimally manage the available demand response resources. The DR Resource Modeler 108 continuously updates the availability of resources affected by commitment to or completion of an event. The DR Resource Modeler 108 also monitors the constraints associated with each resource such as the notification time requirements, number of events in a particular period and number of consecutive events.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the load forecasting from individual customer to system level based on price of Narayan with the system for tree search-based scheduling method and electronic apparatus of Hsiehin view of Elbsat for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Hsieh ¶0005 teaches that it is desirable to develop a scheduling method that is accurate, requires a shorter processing time, and is capable of dealing with different needs of the users; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Hsieh Abstract teaches a tree search-based scheduling apparatus, and Elbsat Abstract teaches peak subperiods mask modifies a portion of the PLC term corresponding to subperiod based on a probability that the subperiod will be one of the CP subperiods, and the controller is configured to perform an optimization of the modified cost function, and Narayan Abstract teaches a system for providing near real-time DR events and price signals to the customer end-points to optimally manage the available DR resources; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Hsiehin view of Elbsat at least the above cited paragraphs, and Narayan at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the load forecasting from individual customer to system level based on price of Narayan with the system for tree search-based scheduling method and electronic apparatus of Hsiehin view of Elbsat.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Hsieh teaches:
Claim 2. The quick dispatching rule screening method according to claim 1, wherein the scheduling result is a Gantt chart (¶0053 the processor 130 performs the scheduling simulation respectively according to the SPT, FIFO, and AT-RPT rules, so as to acquire the simulated scheduling results as shown in Gantt charts GT1 to GT3. On the other hand, when the processor 130 lists the candidate operation (J3, M2) as the next operation of the schedule, the schedule pre-state in the schedule at this time includes only one production operation (J3, M2). Then, the processor 130 performs the scheduling simulation respectively according to the SPT, FIFO, and AT-RPT rules, so as to acquire the simulated scheduling results as shown in Gantt charts GT4 to GT6.).

Hsieh teaches:
Claim 3. The quick dispatching rule screening method according to claim 1, wherein the scheduling result is obtained by using an optimal approximate solution generator through convergence algorithm (¶0060 In Step S270, the processor 130 performs scheduling according to the scheduling indicators. In this embodiment, the processor 130 selects the candidate operation corresponding to the best scheduling indicator as the elected operation via the node selection module 124, and joins the elected operation as the next operation in the schedule via the tree scheduling module 122.).

Hsieh teaches:
Claim 4. The quick dispatching rule screening method according to claim 1, wherein the corresponding scenario comprises: a field scenario, comprising a scheduling target and an available resource, wherein the available resource comprises a work order and a machine; a process, comprising at least one operation; and a start-end time (¶0026 FIG. 3 is a schematic diagram of the rule library according to an embodiment of the disclosure. Referring to FIG. 3, the available dispatching rules recorded in the rule library RL include shortest processing time (SPT), first in first out (FIFO), arrival time (AT), arrival time-total remaining processing time (AT-RPT), modified due date (MDD), and so on, for example. Those skilled in the art may understand the available dispatching rules described above from documents related to dispatching rules and thus details thereof are not repeated hereinafter. The scheduling goals include minimum total completion time, minimum order delay time, highest accurate delivery rate, and so on, for example. Likewise, those skilled in the art may understand the scheduling goals described above from documents related to dispatching rules and thus details thereof are not repeated hereinafter).

Hsieh teaches:
Claim 5. The quick dispatching rule screening method according to claim 1, wherein in the dispatching rule mining table, a field where the operation satisfies the dispatching rule is represented by a binary code 1, and a field where the operation does not satisfy the dispatching rule is represented by a binary code 0 (¶0059 in some embodiments, for example, two or more candidate operations have the same best scheduling indicator. In such a case, for example, the processor 130 selects the candidate operation that has the higher execution priority among the candidate operations as an elected operation, or randomly selects one of the candidate operations as the elected operation, or modify the set weight for recalculation. Nevertheless, the disclosure is not limited thereto.  ¶0068 Based on the scheduling goal of minimum order delay time, the FIFO rule is not selected in this embodiment. Specifically, referring to FIG. 3, the FIFO rule has a low correlation with the minimum order delay time (one black dot). Therefore, in this embodiment, the SPT, AT-RPT, and MDD rules that are more correlated with the scheduling goal of minimum order delay time are selected.).

Hsieh teaches:
Claim 6. The quick dispatching rule screening method according to claim 1, wherein the participation rate is obtained by dividing a quantity of dispatching rule fields where the dispatching rule is satisfied of the dispatching rule mining table by a total operation quantity (¶0029 From another aspect, for the same scheduling goal, the available dispatching rule that has more black dots means that it is more likely to meet this scheduling goal. For example, using the SPT rule is more likely to meet the scheduling goal of minimum total completion time than using the MDD rule; using the MDD rule is more likely to meet the scheduling goal of minimum order delay time than using the FIFO rule, and so on.).

Hsieh teaches:
Claim 7. The quick dispatching rule screening method according to claim 1, wherein the contribution rate is obtained by calculating an average of a plurality of the participation rates above a section line and a plurality of the participation rates below the section line (¶0047 the processor 130 calculates an average of the sorted results of the prior operations (J1, M1), (J2, M3), and (J3, M2), so as to acquire the execution priority. Specifically, the average of the sorted results of the prior operation (J1, M1) is 2; the average of the sorted results of the prior operation (J2, M3) is 1.333; and the average of the sorted results of the prior operation (J3, M2) is 1.667. Therefore, the execution priority of the prior operations (J1, M1), (J2, M3), and (J3, M2) is 2, 1.333, and 1.667).

Hsieh teaches:
Claim 8. The quick dispatching rule screening method according to claim 1, wherein the filter value is obtained through summation, multiplication, and division on a plurality of the contribution rates (¶0028 As shown in FIG. 3, the correlations between the SPT rule and the minimum total completion time, the minimum order delay time, and the highest accurate delivery rate are all three black dots; the correlations between the FIFO rule and the minimum total completion time, the minimum order delay time, and the highest accurate delivery rate are three, one, and three black dots respectively ¶¶0047-0048 the average of the sorted results of the prior operation (J1, M1) is 2; the average of the sorted results of the prior operation (J2, M3) is 1.333; and the average of the sorted results of the prior operation (J3, M2) is 1.667. Therefore, the execution priority of the prior operations (J1, M1), (J2, M3), and (J3, M2) is 2, 1.333, and 1.667. In another embodiment, for example, the processor 130 may calculate a weighted average of the sorted results of the prior operations corresponding to each dispatching rule, instead of the average, so as to acquire the execution priority. For example, the processor 130 may set a weight according to the correlations between each dispatching rule and the scheduling goals. When the dispatching rule has a higher correlation with the scheduling goals, the weight is set higher; and when the dispatching rule has a lower correlation with the scheduling goals, the weight is set lower. Nevertheless, the disclosure is not limited thereto.).

Hsieh teaches:
Claim 9. The quick dispatching rule screening method according to claim 1, wherein according to the selected dispatching rule a high filter value is selected (¶0036 In Step S230, the processor 130 selects a plurality of dispatching rules from the rule library RL according to the selected scheduling goal. Specifically, for example, the processor 130 selects the dispatching rules that are highly correlated with the selected scheduling goal according to the correlations recorded in the rule library RL via the node filtering module 123. In this embodiment, the processor 130 selects three dispatching rules. Nevertheless, the disclosure is not intended to limit the number of the dispatching rules that are selected. In other embodiments, for example, the dispatching rules may be selected from the rule library RL by the user.).

Hsieh teaches:
Claim 10. The quick dispatching rule screening method according to claim 1, wherein the scheduling result and the corresponding scenario are input through a user interface, a scheduling target and an available resource are selected, and the selected dispatching rule is output (¶0032 In Step S210, the processor 130 receives a plurality of order lists via the receiving device 110 and acquires production operations of each order list. Specifically, the data acquisition module 121 of the processor 130 receives the order lists via the receiving device 110. One order list is for a product, for example, and includes a plurality of production operations and a processing time of each production operation, and the data acquisition module 121 acquires the aforementioned information from the received order list.).

Hsieh teaches:
Claim 11. The quick dispatching rule screening method according to claim 1, further comprising detecting a similarity between the selected dispatching rule and an original dispatching rule of the scheduling result and the corresponding scenario (¶0049 In some embodiments, for example, two or more prior operations may have the same lowest execution priority. In such a case, for example, the processor 130 may filter one of them randomly, or modify the set weight for recalculation. Nevertheless, the disclosure is not limited thereto. ¶0050 Then, the processor 130 selects the candidate operations from the prior operations according to the execution priority via the node filtering module 123. In other words, the node filtering module 123 filters out at least one prior operation according to the execution priority. In this embodiment, the processor 130 filters out one prior operation via the node filtering module 123. Nevertheless, the disclosure is not intended to limit the number of the prior operations that are filtered.).

Hsieh teaches:
Claim 12. The quick dispatching rule screening method according to claim 1, further comprising detecting a similarity between the selected dispatching rule and a new dispatching rule of an input similar scheduling result and similar corresponding scenario (¶0083 Then, the processor 130 takes the elected operation (J1, M1) as the new starting node to execute Step S240 to Step S270 again, and then filters the production operations (J2, M1), (J3, M2), (J4, M1), and (J1, M2) that are the nodes of the second level of the tree topology TR to acquire the candidate operations (J2, M1), (J4, M1), and (J1, M2), wherein the scheduling indicators SI thereof are 136, 135, and 141 time units, and the elected operation of the second level is the production operation (J4, M1) corresponding to the best scheduling indicator SI (i.e., 135 time units).).

As per claims 13-24, the apparatus tracks the method of claims 1, 10, 2-9, 11, and 12, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1, 10, 2-9, 11, and 12 are applied to claims 13-24, respectively.  Hsieh discloses that the embodiment may be found as an apparatus (Fig. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS GILLS/              Primary Examiner, Art Unit 3623